Name: COMMISSION REGULATION (EEC) No 1910/93 of 15 July 1993 laying down detailed rules for the free supply of beef pursuant to Council Regulation (EEC) No 330/92 on action for the supply of agricultural products to the people of Moscow
 Type: Regulation
 Subject Matter: animal product;  trade policy;  distributive trades;  political geography;  cooperation policy
 Date Published: nan

 16. 7. 93 Official Journal of the European Communities No L 173/13 COMMISSION REGULATION (EEC) No 1910/93 of 15 July 1993 laying down detailed rules for the free supply of beef pursuant to Council Regulation (EEC) No 330/92 on action for the supply of agricultural products to the people of Moscow Whereas, in order to minimize the transport costs, the goods should be removed from cold stores which are close to each other, and a minimum quantity to be removed from each cold store should be laid down ; Whereas, as a result of the non-commercial nature of this delivery operation, no export refund should be paid on the exported meat ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee provided for in Article 5 (2) of Council Regulation (EEC) No 598/91 (5), HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 330/92 of 10 February 1992 on action for the supply of agricultural products to the people of Moscow and St Petersburg ('), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), and in particular Article 6 (3) thereof, Whereas Regulation (EEC) No 330/92 provides for the free supply of agricultural products to the people of Moscow and St Petersburg ; whereas the delivery costs of these goods are to be paid by the European Community ; whereas, with a view to implementing that measure, detailed rules of application should be laid down for the beef sector ; Whereas, in view of the size and location of the Commu ­ nity intervention stocks of beef it is appropriate to release 1 5 000 tonnes of forequarters and hindquarters stored in France and Germany for the prupose of the measure referred to above ; Whereas, in order to ensure that the meat reaches its destination at the lowest possible cost, an invitation to tender should be opened ; whereas provision should be made for the meat to be delivered to Moscow before 30 September 1993 ; Whereas appropriate arrangements governing the lodging of securities and contracts should ensure the proper execution of the delivery operation ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 3002/92 (3), as last amended by Regulation (EEC) No 642/93 (4) ; whereas, furthermore, proof that the beef concerned has been taken over by the Moscow authorities is to be provided by way of a special certificate ; Article 1 1 . A tendering procedure is hereby opened for fixing the delivery costs of 1 5 000 tonnes of beef in three lots as set out in Annex I. 2. In order to ensure that this measure is applied at the lowest possible cost, the intervention agencies concerned shall organize for each lot referred to in Annex I the removal of a minimum of 500 tonnes of product from each cold store, selecting cold stores conveniently located with regard to the final destination. The intervention agencies shall inform the Commission and the operators concerned of the cold stores and the respective quantities before 17 July 1993 . 3 . The meat shall be delivered to the cold stores referred to in Annex II in accordance with Regulations (EEC) No 330/92, (EEC) 3002/92 and the provisions of this Regulation . Article 2 1 . Tenders shall arrive in writing at either the French intervention agency or the German intervention agency, the addresses of which are given in Annex III, before 12 noon on 22 July 1993 . Tenders submitted on or before that date shall be considered as having been submitted simultaneously.(') OJ No L 36, 13 . 2. 1992, p. 1 . O OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 301 , 17. 10 . 1992, p. 17. (4) OJ No L 69, 20. 3 . 1993, p. 14. O OJ No L 67, 14. 3 . 1991 , p. 19 . No L 173/14 Official Journal of the European Communities 16. 7. 93 cation of the outcome of their participation in the tende ­ ring procedure and shall notify the successful tenderers of the award to them of the contract to deliver the meat. 2. To be deemed valid for consideration the tender must : (a) specify the name and address of the tenderer ; (b) relate to the total quantity of a lot referred to in Article 1 ( 1 ); (c) be supported by a security of ECU 100 per tonne in favour of the intervention agency ; (d) be accompanied by a written undertaking from the tenderer to deliver before the dates laid down for each lot, to the cold stores referred to in Annex II, all the meat of the lot in the same state as taken over from the intervention cold store ; (e) specify the amount in ecus required for delivering the meat from loading bay of the Community stores to the cold stores concerned, delivered at the unloading bay of that cold store. Except in cases of force majeure the successful tenderer shal bear all risk related to the transport and delivery of the meat, in particular in respect of loss and deterioration of the products. The amount in ecus referred to in point (e) shall include any veterinary charges directly related to the destocking operations as well as the handling costs for loading the transport means concerned. 3. The amounts in ecus referred to in paragraph 2 as well as in Article 4 (2) shall be converted into national currencies using the agricultural rate applicable on the final date for submission of tenders. Article 4 1 . The security referred to in Article 2 (2) (c) shall be released forthwith if the tender is not accepted. The primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (') shall be : (a) a requirement not to withdraw the tender ; (b) lodging of the delivery security referred to in para ­ graph 2 for the quantity provided for in Article 1 ( 1 ) of this Regulation for each lot for the stipulated period ; (c) taking over of the quantity for which the security under (b) has been lodged. 2. Before the meat is taken over the successful tenderer shall lodge with the intervention agency and in respect of each quantity which he takes over, a security of an amount equal to ECU 3 000 per tonne. The primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be the delivery of all the meat as specified in paragraph 5. 3 . The successful tenderer shall take delivery of the goods in accordance with intervention agency rules for release from storage. 4. The intervention agency shall take all necessary steps to verify the quality of the meat before it is taken over by the successful tenderer. 5 . The security specified at paragraph 2 shall be released and the amount specified in Article 2 (2) (e) shall be paid to the successful tenderer on presentation of proof that all the meat of a lot referred to in Article 1 ( 1 ) has been delivered according to this Regulation at the cold stores mentioned in Article 1 (2) before 30 September 1993 in the same state as taken over from the interven ­ tion cold store. Article 3 1 . The intervention agencies shall forward to the Commission by telex, not later than 24 hours after the expiry of the deadline fixed for the submission of tenders, all the tenders which meet the requiremnts laid down in Article 2. 2. On the basis of the tenders forwarded, the Commis ­ sion may decide for each lot :  to make no award, or  to fix a maximum amount for the delivery costs . 3 . Where a maximum amount is fixed for the delivery costs, only the tenders specifying a lower amount in accordance with Article 2 (2) (e) shall be considered. The lowest tenders shall be accepted. Where several tenders specify the same amount, lots shall be drawn in order to determine the tender to be accepted. 4. As soon as possible after the adoption of the Deci ­ sion, pursuant to paragraphs 2 and 3, the intervention agency shall inform all tenderers by written telecommuni ­ 6. When delays in delivery occur, the security referred to in paragraph 2 shall be forfeit in respect of the quanti ­ ties delivered late, at a rate of ECU 1 per tonne for each day of delay. From the 1 1 day of delay onwards, the amount forfeit shall be increased to ECU 1,5 per tonne for each additional day. These provisions shall apply where the delay in delivery is attributable to the successful tenderer. (') OJ No L 205, 3 . 8 . 1985, p. 5 . 16. 7. 93 Official Journal of the European Communities No L 173/ 15 7. The transport document together with the taking ­ over certificate given in Annex IV duly filled in, stamped and signed by a person representing the Moscow authori ­ ties, shall constitute the proof referred to in paragraph 5. The proof must be presented to the intervention agency not later than 10 October 1993 . mity shall be issued on completion of such verification and shall be forwarded direct to the intervention agency. 3 . In the case of transprot by land, the agency referred to in paragraph 1 shall ensure that seals are affixed to the means of transport at the time of loading. 4. The costs of the inspection referred to in paragraph 1 shall be borne by the successful tenderer. Article 6 Export refunds shall not be applicabl to meat delivered under this Regulation . The removal order referred to in Article 3 of Regulation (EEC) No 3002/92, the exprot declaration and any document issued for these pruposes shall bear the following additional words : 'Action for Moscow. Intervention products on which no refund is payable . (Regulation (EEC) No 1910/93)'. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 5 1 . Successful tenderers shall undergo any verifications conducted by or on behalf of the intervention agency of the Member State in which the place of storage is located. Such verification shall relate to the quantity and quality of the meat. On completion of verification, the agency shall issue a certificate of conformity. 2. Verification of conformity of the meat supplied as regards quantity and quality shall be carried out in the country of destination by a control agency or company designated by the Commission . A certificate of confor This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1993 . For the Commission Rene STEICHEN Member of the Commission No L 173/ 16 Official Journal of the European Communities 16. 7. 93 ANNEX I Lot 1 : 5 000 tonnes (50 % hindquarters, 50% forequarters). Final date for taking over : 7 August 1993. Final date for delivery to Moscow : 23 August 1993. Lot II : 5 000 tonnes (50 % hindquarters, 50 % forequarters). Date for taking over : 10 to 27 August 1993 . Final date for delivery to Moscow : 15 September 1993 . Lot III : 5 000 tonnes (50 % hindquarters, 50 % forequarters). Date for taking over : 23 August to 17 September 1993 . Final date for delivery to Moscow : 30 September 1993. Addresses of intervention agencies : Germany : Bundesanstalt fur landwirtschaftliche Marktordnung BALM  Abteilung 31 Adickesallee 40 D-60322 Frankfurt am Main Tel . (069) 15 64 772/773 Telefax (069) 15 64 790/791 Telex 41 17 27 France : Ofival Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 Tel . 45 38 84 00 Telex 205 476 F Telefax 45 38 36 77 ANNEX II Coldstores situated in Moscow and quantities to be delivered 1 . Coldstores No 7 : Khoroshovskoye Shosse 25, Moscow, No 9 : Ogorodny proezd 1 6, Moscow, No 12 : Otkrytoye Shosse 1 /3 , Moscow, No 14 : Riabinskaya 47, Moscow, No 15 : Izhorskaya ulitsa 3, Moscow. 2. The quantities to be delivered in respect of each lot are 1 000 tonnes per coldstore . 16. 7. 93 Official Journal of the European Communities No L m \i ANNEX III TAKEOVER CERTIFICATE I, the undersigned, (name, first name, position of authority) acting on behalf of hereby certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : Place and date of takeover : Rail wagon numbers / name of boat / registration numbers of heavy goods vehicles (') : Name and address of transport company : Name of monitoring agency : Name and signature of its on-the-spot representative : Observations or reservations : Signature (Stamp) (') Delete where inapplicable.